DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 13 August 2020.
Claims 1 – 15 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 August 2020, 8 December 2020, and 7 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character 15 in fig. 5.
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 – 9, 11, and 13 – 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 2, 3, 4, 12, 13, 14 and 15, the limitations, “the filter member is accommodated over the retention chamber” (claim2), “the filter member is inclined with respect to a horizontal plane” (claims 3, 4), “the air filter is disposed under the motor” (claims 12, 13), “the working implement is disposed at a first one of right and left portions of the body case and the intake is arranged at a second one of the right and left portions of the body case” (claims 14, 15), are indefinite because the claims are directed towards an electric working tool that can be placed is many different orientations and the limitations recite spatial relationships within the tool without specifying the orientation or reference frame of the tool.  In other words, if a limitation recites a tool having element A over element B , the spatial relationship depends on a specific orientation of tool X else the limitation may not be true.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6 and 8 – 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kawakami et al. (US 2015/0263592 A1), hereinafter Kawakami.
[AltContent: textbox ((RIGHT))][AltContent: textbox ((LEFT))][AltContent: textbox (A)][AltContent: ]
    PNG
    media_image1.png
    550
    363
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    135
    87
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    662
    380
    media_image3.png
    Greyscale


Regarding claim 1, Kawakami discloses an electric working tool (1, fig. 2) comprising: a body case (2, fig. 2), a working implement (43, fig. 2) provided in the body case (2), and a motor (6, fig. 2) for driving the working implement (43), wherein the motor (6) is mounted in a cooling route ([0071], ll. 1 – 14 describes a cooling route from air suction ports 87 to the motor) in the body case (2), an intake (87, fig. 2) communicating with the cooling route is opened on the body case (2), the intake (87) communicates with the cooling route via a retention chamber (A, annotated fig. 8; fig. 8 shows a retention chamber having walls 87 and ribs 103 on the side and bottom of the retention chamber), the retention chamber (A) accommodates an air filter (98, fig. 8) including a filter member (98, fig. 3), the intake (87) is open on an outer surface of the body case (2), the air filter (98) is inserted into the body case (2) and disposed adjacent to the intake (87), a filter insertion/extraction hole (opening of 87, fig. 8; Fig. 8 shows air suction port covers 96 removed showing an opening or hole into retention chamber A wherein the examiner deems the opening or hole as the claimed, “a filter insertion/extraction hole”) communicating with the retention chamber (A) is opened on the body case (2), and the air filter (98) is attachable to and removable from the retention chamber (A) through the filter insertion/extraction hole (opening of 87) (Fig. 8 shows the air suction port covers removed allowing wire mesh 98 to be removed/replaced from the tool or reattached to the tool).

Regarding claim 2, Kawakami discloses the filter member (98) is accommodated over the retention chamber (A) (The given orientation of annotated fig. 8 shows filter 98 accommodated over retention chamber A).

Regarding claim 3,  Kawakami discloses the filter member (98) is accommodated over the retention chamber (A) (The given orientation of annotated fig. 8 shows filter 98 accommodated over retention chamber A).

Regarding claim 4, Kawakami discloses the filter member (98) is inclined with respect to a horizontal plane (The given orientation of annotated fig. 8 shows filter 98 inclined with respect to the horizontal plane).

Regarding claim 5, Kawakami discloses the air filter (98) is provided with a lid plate (97, fig. 8) closing the filter insertion/extraction hole (opening of 87).

Regarding claim 6, Kawakami discloses the air filter (98) is provided with a lid plate (97, fig. 8) closing the filter insertion/extraction hole (opening of 87).

Regarding claim 8, Kawakami discloses the lid plate (96) has the intake (87) opened thereon.

Regarding claim 9, Kawakami discloses the lid plate (96) has the intake (87) opened thereon.

Regarding claim 10, Kawakami discloses a battery (5, fig. 2) that supplies electric power to the motor (6), wherein the air filter (98) is disposed in front of the battery (5) (The given orientation of annotated fig. 2 shows filter 98 disposed in front of battery 5).

Regarding claim 11, Kawakami discloses a battery (5, fig. 2) that supplies electric power to the motor (6), wherein the air filter (98) is disposed in front of the battery (5) (The given orientation of annotated fig. 2 shows filter 98 disposed in front of battery 5).

Regarding claim 12, Kawakami discloses the air filter (98) is disposed under the motor (6) (The given orientation of annotated fig. 2 shows filter 98 disposed under motor 6).

Regarding claim 13, Kawakami discloses the air filter (98) is disposed under the motor (6) (The given orientation of annotated fig. 2 shows filter 98 disposed under motor 6).

Regarding claim 14, Kawakami discloses the working implement (43) is disposed at a right portion of the body case (2) (Annotated fig. 2), and the intake (87) is arranged at a left portion of the body case (2) (Annotated fig. 2).

Regarding claim 15, Kawakami discloses the working implement (43) is disposed at a right portion of the body case (2) (Annotated fig. 2), and the intake (87) is arranged at a left portion of the body case (2) (Annotated fig. 2).

Claims 1 – 7 and 14 – 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Frech et al. (DE 10 2005 062 693 A1), hereinafter Frech.

    PNG
    media_image4.png
    343
    653
    media_image4.png
    Greyscale
[AltContent: textbox (Frech – (DE 10 2005 062693 A1) – Annotated fig. 3)][AltContent: textbox (A)][AltContent: textbox (LEFT)][AltContent: textbox (RIGHT)]
Regarding claim 1, Frech discloses an electric working tool (10, fig. 3) comprising: a body case (24, fig. 3), a working implement (30, fig. 3) provided in the body case (24), and a motor (18, fig. 3) for driving the working implement (30), wherein the motor (18) is mounted in a cooling route (A, annotated fig. 3) in the body case (24), an intake communicating with the cooling route is opened on the body case, the intake (32, 36, fig. 3) communicates with the cooling route (A) via a retention chamber (14, fig. 3), the retention chamber (14) accommodates an air filter (16, fig. 3) including a filter member (16, fig. 3), the intake (32, 36) is open on an outer surface (via 32) of the body case (24), the air filter (16) is inserted into the body case (24) and disposed adjacent to the intake (32, 36), a filter insertion/extraction hole (opening of 42, fig. 3; ll. 249 – 250 describes removable cover 42 wherein the examiner deems the opening when removable cover 42 is removed as the claimed, “a filter insertion/extraction hole”) communicating with the retention chamber (14) is opened on the body case (24), and the air filter (16) is attachable to and removable from the retention chamber (14) through the filter insertion/extraction hole (opening of 42) (ll. 249 – 253).

Regarding claim 2, Frech discloses the filter member (16) is accommodated over the retention chamber (14) (The given orientation of annotated fig. 3 shows filter 16 accommodated over collection container 14).

Regarding claim 3,  Frech discloses the filter member (16) is inclined with respect to a horizontal plane (The given orientation of annotated fig. 3 shows filter 16 inclined with respect to the horizontal plane).

Regarding claim 4, Frech discloses the filter member (16) is inclined with respect to a horizontal plane (The given orientation of annotated fig. 3 shows filter 16 inclined with respect to the horizontal plane).

Regarding claim 5, Frech discloses the air filter (16) is provided with a lid plate (42, fig. 3) closing the filter insertion/extraction hole (opening of 42).

Regarding claim 6, Frech discloses the air filter (16) is provided with a lid plate (42, fig. 3) closing the filter insertion/extraction hole (opening of 42).

Regarding claim 7, Frech discloses the air filter (16) is provided with a frame (walls of 14, fig. 3) attached with the filter member (16), and the frame (walls of 14) has the lid plate (42) vertically extending formed at an edge portion (The examiner deems the edge where the walls of collecting chamber 14 contact removable cover 42 as the claimed “an edge portion”) thereof.

Regarding claim 14, Frech discloses the working implement (30) is disposed at a left portion of the body case (24) (Annotated fig. 3), and the intake (32, 36) is arranged at a right portion of the body case (24) (Annotated fig. 3).

Regarding claim 15, Frech discloses the working implement (30) is disposed at a left portion of the body case (24) (Annotated fig. 3), and the intake (32, 36) is arranged at a right portion of the body case (24) (Annotated fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2015/0263592 A1), hereinafter Kawakami, in view of Etter (US 7,527,665 B2).

Regarding claim 7, Kawakami discloses the invention as recited in claim 5.
Kawakami does not explicitly discloses the air filter is provided with a frame attached with the filter member, and the frame has the lid plate vertically extending formed at an edge portion thereof.
However, Etter teaches the air filter (110, fig. 1) is provided with a frame (113, fig. 1) attached with the filter member (112, fig. 1), and the frame (113) has the lid plate (118, fig. 1) vertically extending formed at an edge portion thereof.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the filter and the lid plate, as disclosed by Kawakami, with the air filter is provided with a frame attached with the filter member, and the frame has the lid plate vertically extending formed at an edge portion thereof, as taught by Etter, with the motivation to reduce or eliminate airflow circumventing the filter material and to at least partially securing the filter material in place.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        13 August 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731